



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Figueroa, 2016 ONCA 645

DATE: 20160829

DOCKET: C53601 & C53939

Pepall, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cristian Figueroa

Appellant

AND BETWEEN

Her Majesty the Queen

Respondent

and

Fabian Loayza-Penaloza

Appellant

Brian Snell, for the appellant Cristian Figueroa

Joseph S. Wilkinson and Deepa Negandhi, for the
    appellant Fabian Loayza-Penaloza

John Corelli, for the respondent

Heard: June 16 and 17, 2016

On appeal from the convictions entered on June 11, 2010
    by Justice John R. Sproat of the Superior Court of Justice, sitting with a
    jury.

Pardu J.A.:

[1]

Fabian Loayza-Penaloza and Cristian Figueroa planned to break into a
    home in Mississauga. While they were at the house, the housekeeper, Jocelyn
    Dulnuan, was strangled to death. Both men were charged with first degree murder
    under s. 231(5) of the
Criminal Code
, R.S.C. 1985, c. C-46.

[2]

At trial, Mr. Loayza-Penaloza said he had nothing to do with the
    killing, but was sitting outside in his van when it happened. In contrast, Mr. Figueroa
    said he unexpectedly came upon Mr. Loayza-Penaloza in the basement, in the act
    of killing the deceased. The Crown argued the killing was a two-man job, and
    that both were guilty of first degree murder on the basis that the death was
    caused while they committed or attempted to commit the offence of unlawful
    confinement.

[3]

Both accused were convicted of first degree murder, and both appeal from
    their convictions. The grounds of appeal primarily relate to the evidence of
    one of the witnesses and the trial judges instructions to the jury.

[4]

For the reasons that follow, I would dismiss the appeal.

A.

BACKGROUND

[5]

The killing occurred on October 1, 2007. The deceased was found late
    that afternoon in her basement bedroom, close to a basement kitchen. She was
    bound with two different sets of ligatures. The first was a copper wire around
    her neck, knotted at the front and continuing down and around her left wrist. The
    loop around her left wrist was loose and had enough space for her right wrist,
    which was free. The wire used to strangle her was similar to wire stored in a
    basement storage room. The second ligature consisted of a jacket, which was
    tied in a double knot around her ankles.

[6]

The ligature around her neck was very tight, compressing her neck to a
    diameter of 9.5 centimetres. A ligature of this tension would have cut off the
    supply of blood and oxygen to the brain, resulting in unconsciousness within
    seconds and death within a small number of minutes.

[7]

Mr. Figueroas DNA was found underneath her fingernails. There was a six
    mm laceration on one of the deceaseds fingers, and some injuries to her mouth.

[8]

Traces of blood were found on the carpet going from the deceaseds bedroom
    door to where she was found. There were also traces of blood in the kitchen
    area, and evidence of an attempt to clean up blood there.

[9]

There was no DNA evidence linking Mr. Loayza-Penaloza to the crime.
    However, he knew the house well, having worked as a painter for the homeowners
    for about five years. He knew the deceased. He last worked at the home on the
    Friday before the Monday killing.

B.

The Crowns case

[10]

The appellants were arrested in December 2011 and charged with first
    degree murder under s. 231(5)(e) of the
Criminal Code
, which reads:

Irrespective of whether a murder is planned and
    deliberate on the part of any person, murder is first degree murder in respect
    of a person when the death is caused by that person while committing or
    attempting to commit an offence under one of the following sections:



(e) section 279 (kidnapping and forcible
    confinement)[.]

[11]

The Crowns theory of the case was that the appellants had planned a
    break-in at the home where the deceased lived and worked. The deceased was
    unlawfully confined and then murdered to eliminate the serious risk she had
    become in the burglary when she saw and recognized Mr. Loayza-Penaloza. The
    Crowns submission at trial was that both appellants were guilty of first
    degree murder, regardless of who strangled the deceased, because they helped
    each other in the killing.

[12]

The appellants disputed this theory of events. Each appellant testified
    at trial with a different version of the break-in and the killing.

C.

The evidence of Mr. Loayza-Penaloza

[13]

Mr. Loayza-Penaloza began contemplating breaking into the home several
    months before the killing. He had gone to the backyard with his ex-wife to
    discuss ways to get into the home and avoid security cameras. He planned the
    break and enter with Mr. Figueroa.

[14]

On October 1, 2007, the appellants drove to the house in a white van. Mr. Loayza-Penaloza
    expected that the homeowner would be away, out of town. When they got to the
    home, they noticed men working in the garage. They drove away and went to a
    payphone and called the home twice, to verify no one was home. No one answered
    and they returned to the home.

[15]

According to Mr. Loayza-Penaloza, the plan was for him to wait in the
    van in front of the gate to the driveway while Mr. Figueroa went to look at the
    house and see if a window had been left open. Mr. Loayza-Penaloza said he
    watched as Mr. Figueroa walked up to the front door, wearing sunglasses and a
    baseball hat, and carrying a clipboard. The deceased let him into the house.

[16]

After a call from Mr. Figueroa, Mr. Loayza-Penaloza opened the gate and
    drove the van to the house and went inside. He saw that Mr. Figueroa had
    collected items in bags by the front door. Mr. Loayza-Penaloza asked about the deceased
    and Mr. Figueroa told him he had tied her up and left her in her room.

[17]

Mr. Figueroa became upset when he saw that the van was parked facing the
    house. He went outside, backed the van toward the front door and came back with
    a crow bar. Mr. Loayza-Penaloza directed him to the safe in the upstairs
    bedroom, but stayed outside in the hall as a lookout. Mr. Figueroa emerged with
    a safe. The appellant loaded the bags in the van and Mr. Figueroa put the
    safe in the van.

[18]

Mr. Figueroa ultimately opened the safe in the back of the van. Mr. Loayza-Penaloza
    said he got about $5000 from the safe, which they threw into a canal north of
    Toronto.

[19]

According to Mr. Loayza-Penaloza, he did not learn about the death of
    the deceased until several days after the murder. As far as he knew, Mr. Figueroa
    had tied her up and left her in a room. He confronted Mr. Figueroa and learned
    some details about how Mr. Figueroa had killed the deceased, which he then
    discussed with his ex-wife, Sylvia Chiriboga.

D.

The evidence of Mr. Figueroa

[20]

Mr. Figueroa testified that Mr. Loayza-Penaloza approached him for help
    with the break and enter because of his expertise in cracking safes. He said as
    they approached the house on October 1, they telephoned twice to make sure no
    one was home. He said Mr. Loayza-Penaloza opened the front door with a key, and
    showed him where the safe was located in the master bedroom. He said Mr. Loayza-Penaloza
    then left the room. Mr. Figueroa said he pried the safe out of the wall and
    carried it down the stairs, intending to load it in the van.

[21]

He then went looking for Mr. Loayza-Penaloza, who had told Mr. Figueroa
    he was going to the basement. Downstairs, he heard noises and came upon Mr. Loayza-Penaloza
    standing behind the deceased, strangling her with a wire. He said he yelled at
    Mr. Loayza-Penaloza to stop and tried to pull his hands away from the deceaseds
    neck. The deceased had her fingers inside the wire, trying to get loose. Mr.
    Figueroa was facing the deceased and saw her face change colour: blue, purple
    and red. She reached out to grab him by the face and put her hands around the
    back of his neck.

[22]

Because she let go of the ligature around her neck to reach for
    Mr. Figueroa, Mr. Loayza-Penaloza was able to continue with the
    strangulation and the deceased quickly lost consciousness. She collapsed into
    Mr. Figueroas arms. He laid her gently on the floor, believing she was
    dead. He asked Mr. Loayza-Penaloza why he had killed her and was told the deceased
    had called Mr. Loayza-Penaloza by name and surprised him.

[23]

After the murder, Mr. Figueroa loaded some bags and the safe in the back
    of the vehicle. Eventually, Mr. Figueroa was able to open the safe. The
    appellants each received about $40,000 from inside.

[24]

Both of the appellants continued to communicate with each other, and
    work with each other, after the killing.

E.

Grounds of appeal

[25]

The appellants argue that the trial judge made errors in admitting
    evidence and in charging the jury. Mr. Figueroa also submits that the conduct
    of the Crown made the trial unfair. Generally, the grounds of appeal may be
    grouped as follows:

·

The
    evidence of Sylvia Chiriboga.

·

Party
    liability.

·

Jury
    instruction about lies to police.

·

Unfair
    Crown comments.

·

Jury
    instructions on included offences.

(1)

Sylvia Chiriboga

[26]

One of the Crowns witnesses at trial was Sylvia Chiriboga. Ms.
    Chiriboga was Mr. Loayza-Penalozas ex-wife, but the couple lived together as a
    family at the time of the killing. The Crown called her as a witness to prove
    that Mr. Loayza-Penaloza had given her information which would have been
    known only to the killer.

[27]

Police interviewed her on December 18, 2007, the same day Mr.
    Loayza-Penaloza was arrested, and the day after Mr. Figueroa was arrested. She
    told police she dreamed her ex-husband had participated in the murder. She
    described Mr. Loayza-Penaloza as having done the following things in the dream:

·

He
    drove his white van to the house.

·

They
    went in the front door.

·

He
    tied up the housekeeper, who was scared, and put something in her mouth.

[28]

At trial, she admitted she lied to police about dreaming about the
    murder. Rather, she said the details in the fabricated dream were told to her
    by Mr. Loayza-Penaloza, who also told her that Mr. Figueroa had done these
    things.

[29]

Ms. Chiriboga testified that she invented the dream involving her
    ex-husband in the homicide because she was angry with him at the time. She said
    at trial that her ex-husband told her Mr. Figueroa had given him these details
    of the homicide.

[30]

She testified at trial that she fabricated or speculated about some of
    the details in her dream, such as that the deceased had taken a bad punch from Mr. Loayza-Penaloza,
    and that the deceased had been shot.

[31]

She also testified that during a jail visit after arrest, Mr.
    Loayza-Penaloza passed her a note saying that Mr. Figueroa punched, strangled
    and tied up the deceased, and that he had put something in her mouth and left
    her in her room with the door closed. Mr. Loayza-Penaloza denied killing the deceased
    during that visit.

[32]

She testified at trial that Mr. Loayza-Penaloza told her he parked
    inside the garage. This contradicted his police statements and trial testimony
    that he waited outside the gates and then parked in front of the house. She
    testified further that Mr. Loayza-Penaloza told her the deceaseds body was
    left in her bedroom with the door closed. The Crown argued this was
    significant, as Mr. Loayza-Penaloza knew the house well, and Mr. Figueroa would
    not have known it was her bedroom. She testified that Mr. Loayza-Penaloza told
    her the deceased sustained a bad punch, and that something was placed in her
    mouth. All of this information she said Mr. Loayza-Penaloza told her had been
    provided to him by Mr. Figueroa, who was the killer.

[33]

An agreed statement of facts filed at trial confirmed that there had
    been no information released to the public about the deceased having been tied
    up, possibly punched, or left in her room.

(a)

Arguments

[34]

Both appellants argue that the trial judge erred in his treatment of the
    evidence of Sylvia Chiriboga.

[35]

Mr. Loayza-Penaloza argues that the trial judge erred in three respects
    relating to the Chiriboga evidence. He says that the trial judge should not
    have admitted the Chiriboga evidence; it was irrelevant, and more prejudicial
    than probative. He also says that the trial judge ought to have instructed the
    jury that it should first determine on the balance of probabilities whether Mr.
    Loayza-Penaloza made the prior statements to Ms. Chiriboga, and only if it
    concluded the statements were made could it consider the evidence that Ms.
    Chiriboga was able to tell the police information about the commission of the
    offence. Finally, he says that the trial judge should not have given a
Vetrovec
warning in relation to Ms. Chiribogas evidence.

[36]

Mr. Figueroa argues that the trial judge erred in failing to treat the
    dream evidence as tantamount to a confession by Mr. Loayza-Penaloza to his
    ex-wife. He says that the trial judge should have instructed the jury that they
    could use this as evidence supporting Mr. Figueroas innocence.

(b)

Analysis

(i)

Admissibility of the Chiriboga evidence

[37]

Statements by an accused person demonstrating information which would
    only be known to a person who committed a crime are relevant and admissible. They
    are not admitted for the truth of their contents but to show the accused
    persons knowledge of the information. Here, the statement of Mr. Loayza-Penaloza
    reported by Ms. Chiriboga in her police statement was not admitted to establish
    that the deceased was in fact tied up, but to show that Mr. Loayza-Penaloza knew
    that she had been tied up. This, along with other evidence, could establish
    complicity in the crime, although it was also open to the jury to consider the
    possibility that Mr. Loayza-Penaloza knew the details of the killing because he
    heard them from Mr. Figueroa.

[38]

This evidence is presumptively admissible for the purpose for which it
    was tendered. There was no application by Mr. Loayza-Penaloza to exclude it on
    the ground that its prejudicial effect exceeded its probative value.

[39]

Further, statements by an accused person that he did something different
    from what he testifies to at trial may be used to undermine his credibility. Here,
    Mr. Loayza-Penaloza testified at trial that he stayed in the van outside the
    gate until he got a call from Mr. Figueroa, and pulled into the driveway. According
    to Ms. Chiriboga, he told her he parked in the garage.

(ii)

Jury instruction

[40]

As an alternative argument, Mr. Loayza-Penaloza submits that the trial
    judge should have instructed the jury that they could only use statements made
    by him to his ex-wife if they first found on the balance of probabilities that
    those statements were made.

[41]

There was no need to add this level of complexity to this jury charge. Mr. Loayza-Penaloza
    admitted making statements describing the details of the killing to his
    ex-wife, except for the statement attributed to him that he parked the van in
    the garage. In his direction concerning out of court statements, the trial
    judge told the jury it had to decide whether it believed the accused person
    made the statement or any part of it in deciding the case against the accused. Nor
    was it necessary for the trial judge to make a preliminary, threshold
    determination that the statement was made, given Mr. Loayza-Penalozas
    admission that it was.

(iii)

The
Vetrovec
warning

[42]

Ms. Chiriboga was charged with perjury following her testimony at the
    preliminary inquiry. The trial judge reminded the jury that she admitted lying
    to police and while giving evidence at the preliminary inquiry. He instructed
    the jury as follows:

Common sense tells you that, in light of these circumstances,
    there is good reason to look at her evidence with the greatest care and
    caution. You are entitled to rely upon her evidence even if it is not confirmed
    by another witness or other evidence, but it is dangerous for you to do so.
    Accordingly, you should look for some confirmation of her evidence from
    somebody or something other than Ms. Chiriboga before you rely upon her
    evidence in deciding whether Crown counsel has proven the case against the
    persons charge beyond a reasonable doubt. And again, to be confirmatory, the
    testimony of another witness or witnesses or other evidence should help restore
    your faith in relevant parts of Ms. Chiribogas evidence.

[43]

Mr. Loayza-Penaloza submits that Ms. Chiribogas evidence should not
    have attracted this
Vetrovec
warning, because a
Vetrovec
warning
    should not be applied to exculpatory evidence and her evidence was exculpatory.

[44]

In fact, Ms. Chiriboga was a mixed witness. Significant aspects of her
    evidence incriminated Mr. Loayza-Penaloza, including her evidence that he told
    her the deceased had been tied up and placed in her bedroom. He told Ms. Chiriboga
    of the plan to break into the home and that he was at the home with Mr.
    Figueroa at the time of the killing. Ms. Chiriboga also testified at length
    about Mr. Loayza-Penalozas statements to her that Mr. Figueroa was
    responsible for the killing.

[45]

While the trial judge told the jury to approach Ms. Chiribogas evidence
    with caution in assessing whether the Crown had proven Mr. Loayza-Penalozas
    guilt beyond a reasonable doubt, he also advised the jury that prior statements
    by an accused person could raise a doubt about his guilt, even if they were not
    sure he made those statements:

Some or all of the statements may help the accused person in
    his defence. You must consider those remarks that may help the accused person,
    along with all of the other evidence, unless you are satisfied that he did not
    make them. In other words, you must consider all the remarks that might help
    the accused person even if you cannot decide whether he said them.

If you decide that the accused person made a remark that may
    help him in his defence, or if you cannot decide whether he made it, then
    youll consider that statement along with the rest of the evidence in deciding
    whether you have a reasonable doubt about the accused persons guilt.

[46]

All parties had advance written copies of the charge. No one took
    exception to the trial judges exercise of discretion to give a
Vetrovec
warning in respect of the incriminatory aspects of her evidence.

[47]

As observed by MacPherson J.A. in
R. v. Gelle
, 2009 ONCA 262, 244
    C.C.C. (3d) 129, whether or not to give a
Vetrovec
warning is very
    much within the discretion of the trial judge. Where there is a foundation for
    the judges exercise of discretion, as there was in this case, appellate courts
    should not interfere. Further, although the absence of an objection is not
    conclusive, it is an important consideration in this context. This ground of
    appeal cannot succeed.

(iv)

Use of the Chiriboga evidence to exculpate Mr. Figueroa

[48]

Counsel for Mr. Figueroa submits that while the trial judge was correct
    to tell the jury that it could not use any out of court statements by Mr.
    Loayza-Penaloza against Mr. Figueroa, he should have told the jury that it
    could consider those out of court statements if they helped Mr. Figueroa. In
    particular, he submits that the jury should have been able to consider the possibility
    that Ms. Chiriboga lied to police on December 18, 2007 when she told them
    she had a dream about the murder, but that she was truthful when, during that
    interview, she implicated her ex-husband in the killing, and that Mr.
    Loayza-Penaloza must have confessed his involvement in the murder to her.

[49]

At trial, counsel for Mr. Figueroa asked the trial judge for a midtrial
    instruction that her anticipated evidence that Mr. Loayza-Penaloza told her
    that Mr. Figueroa strangled and punched the deceased was not admissible for the
    truth of its contents and that it was inadmissible against Mr. Figueroa. The
    trial judge agreed, and instructed the jury:

So anything you decide that Mr. Loayza-Penaloza said to this
    witness is only evidence concerning Mr. Loayza-Penaloza and you must not
    consider anything that Mr. Loayza-Penaloza said to a witness in reaching your
    verdict on Mr. Figueroa even if it describes what Mr. Figueroa said or
    did.

So the comments that she related that came from Mr. Loayza-Penaloza
    she says and related to Mr. Figueroa are not evidence to consider against
    Mr. Figueroa

[50]

A final instruction, to which no objection was given, was in similar
    terms:

During the trial, I told you about a special rule that applies
    when someone testifies about something that one of the persons on trial said
    outside the courtroom. You may only use anything you find one person on trial
    said outside the courtroom for a limited purpose in deciding this case.

Anything you find a person charged said to or in the presence
    of a witness or did outside the court room, even if it describes what the other
    accused person on trial said or did, is only evidence concerning the person who
    said it. You must not consider it in deciding the case of anyone other than the
    person who said it.

[51]

In his submissions to the jury, counsel for Mr. Figueroa characterized
    the dream statement as a report by Ms. Chiriboga of a confession by Mr.
    Loayza-Penaloza to the murder:

So on December 18 Sylvia [Chiriboga] attempted somehow to
    minimize her husbands actions by saying it was a dream. But here in court she
    admitted there was no dream. And the information she told the police in her
    very first interview was the truth and the truth came from Fabian Common sense
    should tell you that when a wife changes her story 466 days later to say that
    it actually wasnt her husband but in fact it was Christian that attacked, tied
    and murdered Ms. Dulnuan that she is simply lying to protect her husband.



Does it make sense that she would keep Christians involvement
    in each one of these steps a secret but at the same time tell the police that
    her husband was responsible for each and every piece of violence inflicted on
    Ms. Dulnuan? Ms. Chiriboga is clear, and she says that she got all of the
    information that she gave to the police on December 18th from Fabian. That
    means that sometime after the murder and before he was arrested on December 18th
    that Fabian had confessed to Ms. Chiriboga in one of those rare moments couples
    share when they are alone and baring their souls to one another. Fabian
    confessed everything to his wife.

[52]

There are two obstacles to the use proposed by Mr. Figueroa of this
    evidence. Firstly, he is proposing to use an inferred out of court statement by
    Ms. Chiriboga for the truth of its content, i.e. that her ex-husband
    confessed to her. This version was not adopted by her in her trial testimony. Accordingly,
    Mr. Figueroas submission amounts to a suggestion that an alleged prior inconsistent
    statement by Ms. Chiriboga could be used for its truth. I do not accept that
    this was proffered as non-hearsay on the same basis as the Crown sought
    admission of details of the murder.

[53]

Secondly, this submission is foreclosed for the same reasons as
    expressed in
R. v. Waite
, 2014 SCC 17, [2014] 1 S.C.R. 341, at paras. 3-4:

The general rule is that out‑of‑court statements by
    a party may be adduced as evidence of their truth by an opposite party. But, as
    the trial judge instructed the jury, statements admitted on that basis may in
    general be used only in deciding the case of the accused who made the statements.
    The trial judge gave this standard instruction with the express agreement of
    trial counsel. She did not err in doing so. The appellants counsel at trial
    did not seek to adduce the co-accuseds out‑of‑court statements for
    their truth as part of the appellants case under the principled approach to
    the hearsay rule or on any other basis.

There appears to be nothing that would have prevented the
    appellant from attempting to have these statements considered for their truth
    under the principled approach to the hearsay rule. However, no such attempt was
    made here. There was, therefore, no basis raised for the judge to give the
    instruction now sought. We note that
R. v. Edwards
, 2004 BCCA 558, 205
    B.C.A.C. 42, in which one accused adduced in evidence as part of his case an
    inculpatory out-of-court statement by a co-accused, gives rise to different
    issues which we do not have to address here.
[1]
[Footnote added.]

(c)

Conclusion

[54]

Overall, there was something for everyone in Ms. Chiribogas evidence. It
    was in Mr. Figueroas interest to support the Crowns position that her
    evidence showed Mr. Loayza-Penaloza was complicit in the crime, with the
    proviso that her evidence could not be used against him.

It was open to Mr. Figueroa to suggest to the jury, as did the
    Crown, that they should infer that Mr. Loayza-Penaloza was the killer because
    of his knowledge of the details of the crime. Mr. Loayza-Penaloza was
    probably not unhappy to have her repeated statements saying he had no
    involvement in the killing put before the jury. In the end, it did not matter
    whether Mr. Loayza-Penaloza knew the details of the killing from Mr. Figueroa or
    from personal participation in the killing. Both of them were at the house at
    the time of the killing and the jury must have accepted the Crowns argument
    that this was a two-person job.

(2)

Party liability

(a)

Aiding under s. 21(1)(b)

[55]

Mr. Loayza-Penaloza argues that the trial judge erred in leaving party
    liability as an aider under s. 21(1) (b) with the jury. Mr. Loayza-Penaloza says
    that it was accepted that both appellants tried to make sure no one was home
    during the break in by calling the house twice beforehand. He submits that what
    took place in the house was a surprise to him, and that sitting in his van in
    the driveway could not be construed as doing anything to assist the commission
    of the murder. As such, he says that the trial judge erred in leaving party
    liability as an aider under s. 21(1)(b) with the jury.

[56]

I reject this submission. There was other evidence enabling the trial
    judge to leave this basis for liability with the jury. Just the fact of the two
    different ligatures  one, a jacket knotted around the deceaseds legs, and the
    other, the wire around her neck and wrist  would have allowed a jury to infer
    that two individuals, the appellants, participated in the attack. Mr.
    Loayza-Penaloza was familiar with the house. The jury could have inferred that
    he got the wire used to kill the deceased from the storeroom. They could also,
    for reasons I will explain, have inferred from his many lies to police that he
    participated in the killing.

(b)

Party liability under s. 21(2)

[57]

Section 21(2) of the
Criminal Code
provides for common purpose
    party liability as follows:

Where two or more persons form an intention in common
    to carry out an unlawful purpose and to assist each other therein and any one
    of them, in carrying out the common purpose, commits an offence, each of them
    who knew or ought to have known that the commission of the offence would be a
    probable consequence of carrying out the common purpose is a party to that
    offence.

[58]

Both parties argue that the trial judge erred in leaving common purpose party
    liability to the jury. They submit that there was no air of reality to this
    kind of criminal responsibility on the evidence. They further submit that, in
    any event, the trial judge did not adequately relate the evidence to this
    issue.

[59]

Mr. Figueroa submits that if the jury accepted his evidence that he
    thought the house was empty there was no basis for it to conclude that he knew
    that a murder was likely to occur until he came upon Mr. Loayza-Penaloza in the
    act of strangling the deceased. He says the trial judge ought to have
    specifically dealt with the issue of when the knowledge had to arise in this
    case to attract the possibility of common purpose party liability.

[60]

Mr. Loayza-Penaloza submits that while he was sitting in the van, there
    was no basis upon which anyone could find that he knew Mr. Figueroa was likely
    to kill. If the jury concluded he was neither principal nor aider, there was no
    realistic fact situation that could give rise to common purpose party liability.

(i)

The jury instruction on common purpose party liability

[61]

In his charge, the trial judge explained to the jury that a person may
    become a party to an offence in a number of ways. He instructed the jury that
    three forms of liability applied to this case: liability as a principal, under
    s. 21(1)(a) of the
Criminal Code
; liability as an aider, under s.
    21(1)(b); and common purpose liability under s. 21(2). The trial judge began
    with a general instruction on each of these forms of liability. He also pointed
    out that in convicting an accused, the jurors need not agree on the same basis for
    liability, as long as they were each satisfied that an appellant was a party to
    a particular offence in one of the three ways described.

[62]

Regarding s. 21(2), the basis for liability with which the appellants
    take issue, the trial judge instructed the jury that an accused may be liable
    if three elements are proven:

·

The
    accused agreed with another person to commit an offence. Here, there was
    agreement that Mr. Figueroa and Mr. Loayza-Penaloza had agreed to break into
    the home and steal.

·

A
    different offence was committed by the other person in the course of carrying
    out the original offence. Here, there was no doubt that an unlawful killing
    occurred while the appellants were at the house to commit the original agreed-upon
    break and enter.

·

The
    accused knew that the other crime was a probable consequence of carrying out
    the break and enter. It is this third requirement  knowledge of the other
    crime  that forms the basis of the appellants arguments on this ground of
    appeal.

[63]

The trial judge discussed the knowledge requirement separately for each
    of the offences in issue: manslaughter, second degree murder, and first degree
    murder through the connection with unlawful confinement.

[64]

For manslaughter, the trial judge defined the knowledge requirement as
    proof that the non-strangler knew, or that a reasonable person in the
    circumstances of the non-strangler would have known, that there was a
    likelihood that the strangler would cause bodily harm that was not minor or
    trifling in carrying out the common intention to break into the home and steal.

[65]

He then reviewed the evidence relating to this potential knowledge:

With respect to what Mr. Loayza-Penaloza was actually aware of,
    consider the evidence relating to his knowledge of the fact that someone might
    be in the residence and just not answering the phone, and his later knowledge
    that Ms. Dulnuan had answered the doorbell so that she might see or otherwise
    come into contact with any person entering into the house and attempting to
    steal. Mr. Loayza-Penaloza had the ability to call Mr. Figueroa and on his own
    evidence was content to proceed knowing that Mr. Figueroa was there at least to
    steal watches. And on Mr. Figueroas evidence they were there together from the
    outset to steal multiple safes. Consider Mr. Loayza-Penalozas awareness of the
    risk that Ms. Dulnuan, who he knew to be young and apparently fit, would fight
    back and have to be forcefully restrained or subdued. Depending on your
    assessment of the evidence you may find that he knew going in that they were
    there to steal a safe which would take some time and be noisy which would
    increase the risk of detection and the need to restrain or subdue Ms. Dulnuan
    should she happen to be there. Consider the fact that Mr. Loayza-Penaloza was
    known to the [residents of the] household and other workers.

With respect to what Mr. Figueroa was actually aware of,
    consider the evidence relating to his knowledge of the fact that someone might
    be in the residence and that he might see or otherwise come into contact with
    any person by entering into the house and attempting to steal. Consider the
    evidence of Mr. Loayza-Penaloza that Mr. Figueroa was let in by Ms. Dulnuan.
    Consider his evidence [that] he never saw her. Consider Mr. Figueroas
    evidence that he did hear someone enter, voices, and then the door open again
    and that this might indicate the presence of someone inside the house. Consider
    his knowledge that Mr. Loayza-Penaloza was known by the family and workers.
    Consider his awareness of the risk that anyone in the house would fight back
    and have to be forcefully restrained or subdued. Mr. Figueroa admits that he
    knew going in that they were there to steal safes which would take some time
    and be noisy which would increase the risk of detection and the need to
    restrain or subdue who might be there.

[66]

Next, the trial judge discussed party liability under s. 21(2) for
    second degree murder. He indicated that, in order to establish that the
    non-strangler was guilty of murder, the Crown had to prove that the
    non-strangler actually knew that the other party to the original agreement, the
    strangler, would probably commit murder in carrying out their original
    agreement. To explain this more clearly, he gave the jury a concrete example:

A simple illustration may help you to understand better how
    this basis of proving a persons guilt works.

A and B agree to rob a store. As role is to enter the store
    and hold up the manager. Bs role is to drive the getaway car. A and B drive to
    the store. A enters. B stays in the car outside. The motor of the car is
    running. A demands money from the manager. The manager resists As demands. A
    picks up an ashtray and beats the manager to death. A runs out of the store. A
    and B drive away. Both are later charged with second degree murder.

A and B agreed to commit robbery and to help each other to do
    so. In carrying out their original or plan, A has committed another offence: he
    unlawfully killed the manager.

A is the person who unlawfully killed the manager. As crime
    will be second degree murder if Crown counsel can prove beyond a reasonable
    doubt that A meant to kill the manager, or meant to cause him bodily harm that
    A knew would likely kill him and didnt care whether the manager died or not.

For B to be guilty of second degree in these circumstances,
    Crown counsel will have to prove beyond a reasonable doubt that B actually knew
    that it was likely that A, in carrying out their original agreement or plan to
    rob the manager, would intentionally kill the manager or intentionally cause
    the manager bodily harm that A knew would likely kill him and that he didnt
    care whether the manager died or not.

[67]

He summarized again some of the relevant evidence about knowledge:

[T]he evidence that may be relevant to whether the accused
    acting in common purpose with the strangler knew that the strangler would
    probably commit murder in carrying out the agreement to steal would include,
    first of all, in the case of Mr. Figueroa, evidence as to his knowledge that
    Mr. Loayza-Penaloza was well known to Ms. Dulnuan and could be easily
    identified by her; knowledge on hearing voices that there was somebody in the
    mansion; knowledge that Mr. Loayza-Penaloza was going to investigate or
    otherwise that he might encounter Ms. Dulnuan or someone else known to him and
    knowledge that the safe contained valuable items. In the case of Mr. Loayza-Penaloza,
    the evidence as to his knowledge that Mr. Figueroa was entering the home for a
    criminal purpose; and knowledge that Ms. Dulnuan was or might be there; and
    knowledge on hearing voices that there was someone in the mansion; and
    knowledge that Mr. Figueroa was going to investigate or that he might
    encounter Ms. Dulnuan or someone else; and knowledge that the safe contained
    valuable items.

[68]

Finally, the trial judge turned to first degree murder. He first
    directed the jury to determine whether the Crown had proven beyond a reasonable
    doubt that the accused they were considering did something that was an
    essential, substantial and integral part of the killing. Essential, substantial
    and integral, he told the jury, meant that the accused actively participated in
    the killing of the deceased. It was not enough to prove that the accused was
    present for the killing or that he played some minor role in the events.

[69]

The trial judge explained that to establish first degree murder, the
    Crown also had to prove beyond a reasonable doubt that the accused that the
    jury was considering committed or attempted to commit unlawful confinement as a
    principal, an aider, or a common purpose participant. After explaining the
    elements of unlawful confinement and the conduct alleged to constitute unlawful
    confinement in this case, he told the jury that the knowledge requirement for
    the person acting with the common purpose is that that person intended that the
    victim be unlawfully confined. Having defined the elements of the offences and
    given examples of some evidence that would be relevant to the issue of
    knowledge under s. 21(2), the trial judge went on to fairly and exhaustively
    summarize the evidence of each of the appellants and the other witnesses. He
    put the positions of each of the Crown and the two appellants to the jury, as
    provided by counsel, which fully outlined the evidence each relied upon, and
    the arguments as to the findings the jury should make.

(ii)

Analysis

[70]

The trial judge accurately related the law of common purpose liability
    and fairly put the evidence favouring the appellants to the jury on this point
    for each of manslaughter, second degree murder and first degree murder.

[71]

In
R. v. Ferrari
, 2012 ONCA 399, 287 C.C.C. (3d) 503, Rosenberg
    J.A. discussed the application of common purpose liability in circumstances
    very similar to the present case. Two individuals broke into the deceaseds
    home and accused each other of having shot the deceased. The individuals were
    charged with first degree murder under s. 231(5), as the appellants were here.

[72]

In Rosenberg J.A.s view, an accused could be convicted for first degree
    murder under s. 231(5) based on a s. 21(2) common purpose, so long as the Crown
    was able to prove that the accuseds participation was a substantial cause of
    the victims death, as required by
R. v. Harbottle
, [1993] 3 S.C.R.
    306, at pp. 323-324, and the other elements of s. 231(5) were met.

[73]

In getting to second degree murder, it is possible that some of the
    jurors may have thought an appellant was a principal, some may have thought he
    was an aider, and others may have thought he was party to a common unlawful
    purpose and foresaw that murder by the other was likely.

[74]

It is clear from the convictions for first degree murder, however, that
    the jurors concluded that each accused actively participated in the killing.
    The trial judge was clear in his instruction that to convict on first degree
    murder, the jury had to find that the accused did something that was an essential,
    substantial and integral part of the killing.

[75]

Given the manner in which this case unfolded, the position of the Crown,
    and the conviction for first degree murder, there is no chance that the jury
    convicted Mr. Loayza-Penaloza of murder because he agreed to a break and enter
    but was simply sitting in his van while the killing occurred. Similarly, there
    is no chance that the jury convicted Mr. Figueroa because he unexpectedly came
    across Mr. Loayza-Penaloza in the act of strangling the deceased.

[76]

On the evidence in this case, the trial judge did not err in leaving
    common purpose liability to the jury. Two of the elements of common purpose
    liability  the agreement to commit one crime, and the occurrence of the other
     were not in dispute. The real issue related to knowledge on the part of the
    non-strangler, a matter about which the jury could draw inferences from the
    evidence. The likelihood that another offence would be committed in the course
    of carrying out the break and enter and theft depended on the jurys assessment
    of the knowledge of the appellants as to what would happen if they were
    surprised or encountered another person while carrying out the original crime. By
    way of example, there was evidence that a short time before the murder, Mr.
    Figueroa spoke to a Mr. Rodrigues about breaking into a home and tying up a
    Chinese woman. A jury might conclude from this that unlawful confinement was
    part of the plan, and infer knowledge that unlawful confinement would probably
    be committed in the course of the break and enter.

[77]

I do not accept the argument of Mr. Loayza-Penaloza that the jury would
    necessarily have rejected principal and aider liability before getting to
    common purpose liability, and that at that stage there was nothing left upon
    which common purpose liability could rest. Some jurors might have gone the
    route of common purpose liability to find that an accused was at least guilty
    of manslaughter, for example.

(3)

Lies to police

[78]

Mr. Loayza-Penaloza lied repeatedly to police during three interviews before
    he was arrested. He submits that since he ultimately admitted culpability for
    the break and enter, his lies to police had no probative value and that the
    trial judge should not have permitted them to be used for any purpose. The
    Crown takes the position that the lies were out of all proportion to the level
    of culpability admitted, and therefore relevant to assist in determination of
    whether Mr. Loayza-Penaloza was a party to manslaughter.

(a)

Mr. Loayza-Penalozas statements to police

[79]

In interviews on October 10 and 26, 2007, Mr. Loayza-Penaloza denied
    being at the home on the day of the murder. When confronted with his cell phone
    records after the second interview he gave a different account, and said Mr. Figueroa
    told him to lie to police. Mr. Loayza-Penaloza testified at trial that he
    finally began to tell some of the truth to police on December 18, 2007, when he
    admitted taking Mr. Figueroa to the home and described the events of that day
    in a way generally consistent with his trial testimony   albeit only 90% of
    the truth, according to him. He did not tell police that Mr. Figueroa told him
    he had strangled the deceased and denied that Mr. Figueroa told him how he
    killed the deceased. Even after admitting participation in the break and enter
    to the police, he denied knowing that Mr. Figueroa had strangled the deceased,
    contrary to his evidence at trial.

(b)

The jury instruction

[80]

The trial judge restricted use of the lies to the determination as to
    whether Mr. Loayza-Penaloza was a party to manslaughter. He told the jury that
    they could not use this evidence to determine whether first or second degree
    murder had been proven.

[81]

The trial judge instructed the jury following the model set out in
Watt's
    Manual of Criminal Jury Instructions
. He pointed out that people sometimes
    lie for innocent reasons, such as panic, embarrassment, fear of being falsely
    accused or because they have committed a criminal act other than the offence
    charged. He told the jury they could consider whether Mr. Loayza-Penaloza lied
    because he was conscious of having committed a serious criminal offence such as
    manslaughter. He pointed out Mr. Loayza-Penalozas explanation for the lies,
    such as that he was scared, that he had been peripherally involved in the
    events leading to the deceaseds death, and that Mr. Figueroa had threatened
    him. He told the jury they could not use the lies to help them decide that the
    accused was conscious of having participated in manslaughter unless they
    rejected any other explanation for the lies.

(c)

Analysis

[82]

The appellants lies to the police were post-offence conduct from which
    the jury could draw reasonable factual inferences. In
R. v. Figueroa
, 2008
    ONCA 106, 232 C.C.C. (3d) 51, Doherty J.A. indicated, at para. 33:

As with any kind of circumstantial evidence, the inferences to
    be drawn from post-offence conduct will depend on the nature of the conduct,
    the fact that is sought to be inferred from that conduct, the position of the
    parties, and the totality of the evidence. Inference drawing is
    situation-specific and is not amenable to a set of preset rules that categorize
    certain kinds of post-offence conduct as always relevant to, or never relevant
    to, a particular fact in issue.

[83]

In
R. v. White
, [1998] 2 S.C.R. 72, the accused admitted
    involvement in a robbery but denied involvement in a killing. Identity of the
    killer was in issue at the trial. The court confirmed that as a general rule,
    it will be for the jury to decide, on the basis of the evidence as a whole,
    whether the post-offence conduct of the accused is related to the crime before
    them rather than to some other culpable act (para. 27). It held that a no
    probative value instruction was appropriate only in limited circumstances, such
    as where the accused admits the physical act of the offence but denies a
    specific level of culpability.

[84]

The court also confirmed that a no probative value instruction is not
    required where the accused has denied any involvement in the facts underlying
    the charge at issue and has sought to explain his or her actions by reference
    to some unrelated culpable act. In such situations, it falls to the jury to
    decide whether the evidence of post-offence conduct can be attributed to one
    culpable act rather than another.

[85]

On this record, the trial judge did not err in leaving open to the jury
    the possibility of inferring consciousness of having participated in
    manslaughter from Mr. Loayza-Penalozas lies to police, when considered with
    all of the evidence. Mr. Loayza-Penalozas evidence was that he lied to police
    to cover up his involvement in a break and enter. It was open to the jury to
    reject that evidence, because Mr. Loayza-Penaloza continued to lie even after
    admitting participation in the break and enter.

(4)

Crown cross-examination and address to the jury

[86]

Mr. Figueroa submits that comments by the Crown during cross-examination
    and during submissions to the jury made his trial unfair, particularly where
    they invited the jury to conclude that he had tailored his evidence to fit with
    what had already been heard by the jury at trial.

[87]

He points to excerpts of his cross-examination by the Crown:

Q: So you went from the three car garage stairs direct to the
    kitchen?

A: Yes.

Q:
And you arrived at a time
    that suits your evidence perfectly.
And Im going to suggest something.
    You arrived just in time for her to scratch you before she goes unconscious,
    correct?

A: She didnt scratch me. She tried to hang on me.

Q: Okay. And you arrive just in  just a little late to stop
    him killing her, correct?

A: Yes.

Q:
So you arrive at a perfect
    time for you.

A: I wouldnt say was a perfect time for me, it was the worst
    of my life.



Q: The two of you stole three [computers], correct? Correct?

A: Theres three computers, yes.

Q: How many did you sell? Pick a number.

A: Two.

Q: Two. Wheres the other one?

A: I told them, is in Ecuador.

Q: You sent it to Ecuador?

A: Yes.

Q: Did you send the dead girls computer to Ecuador?

A: I dont know. I just dont know how to use those things. I
    took one of them. It was the white one.

Q:
Did you dare sell the dead
    girls computer?
[Emphases added.]

[88]

He also highlights parts of the Crowns submissions to the jury:

Another way, to get right to the truth zone easy, you take
    Christians implausible rescuer story 
no, no,
    not implausible, his ridiculous rescuer story
, and you just change it a
    hair.



How are you going to save somebody without even touching them? And
    you say,
how could a guy be so stupid
in
    his evidence? Because to lie youve got to remember the truth, the lie and the
    difference.



Hes inventing an arrival within seconds. And thats what
    happens when you start messing with the truth. The truth bites you because
    people like you can see that that is just too convenient, too coincidental, too
    much of a chance, and along with the rescuer story, is absolutely unbelievable.

And heres what I urge you to do, when youre looking at
    evidence, look at the whole package because this belongs in with the rescuer
    story, the timing. Its not, not just what he doesnt do, its when he gets
    there. And both are fakes.
Both are big
    outrageous lies, and they are an insult to the actual truth
of what
    happened, namely, that he was hands-on involved in the murder of Jocelyn.



And now you have a clear picture of two men guilty of first
    degree murder beyond a reasonable doubt. Like drowning men, they have reached
    out that last remaining life jacket to take it for themselves. Each one wants
    that life jacket.
Neither one deserves it
.
    [Emphases added.]

(a)

Relevant legal principles

[89]

Hourigan J.A. recently summarized the jurisprudence governing assessment
    of Crown cross-examination which is close to the line in
R. v. A.G
.,
    2015 ONCA 159, 124 O.R. (3d) 758, at paras. 22-25. He explained that in
    considering whether the manner of cross-examination resulted in a miscarriage
    of justice, the appellate court must draw the line between conduct that is
    merely improper and conduct that compromises trial fairness. Only the latter
    will justify ordering a new trial.

[90]

He acknowledged that this line is not easily drawn, particularly in
    cases that turn on the credibility of Crown and defence witnesses, and noted
    that respect for the administration of justice is not enhanced where the
    courts appear to condone improper conduct. On the other hand, effective cross-examination
    of an accused serves the truth-finding function, and Crown counsel is entitled
     and sometimes expected  to conduct a vigorous cross-examination of an
    accused.

[91]

Justice Hourigan cited Doherty J.A.s description, in
R. v. R.
    (A.J.)
(1994), 20 O.R. (3d) 405 (C.A.), at p. 412, of the role of an
    appellate court in addressing this issue:

There are, however, well-established limits on cross-
    examination. Some apply to all witnesses, others only to the accused. Isolated
    transgressions of those limits may be of little consequence on appeal. Repeated
    improprieties during the cross-examination of an accused are, however, a very
    different matter. As the improprieties mount, the cross-examination may cross
    over the line from the aggressive to the abusive. When that line is crossed,
    the danger of a miscarriage of justice is very real. If improper
    cross-examination of an accused prejudices that accused in his defence or is so
    improper as to bring the administration of justice into disrepute, an appellate
    court must intervene. [Citations omitted.]

[92]

The court also observed that
the
    failure of defence counsel to object at trial to the impugned cross-examination
    is a relevant consideration, but the lack of an objection does not immunize the
    cross-examination from appellate scrutiny.

[93]

Finally, the court concluded:

[I]mproper cross-examination does not necessarily lead to
    appellate intervention. In determining whether the cross-examination at issue
    resulted in a miscarriage of justice, the appellate court must look at the
    overall effect of the improper questions in the context of the full
    cross-examination and the entire trial. [Citations omitted.]

[94]

These principles apply with equal force to closing submissions by the
    Crown.

(b)

Analysis

[95]

I begin by noting that there is nothing wrong with the Crown suggesting
    to an accused witness that he is lying. Nor is there anything wrong with
    assertive cross-examination that forcefully challenges the accuseds version of
    events or suggests it is improbable or invented. It is wrong, however, to turn
    the exercise of the accuseds constitutional right to disclosure or to be
    present at his trial into an incriminatory trap (see
R. v. Jorgge
,
    2013 ONCA 485, 4 C.R. (7th) 170).

[96]

Of the excerpts referred to us, I see nothing particularly improper
    about the cross-examination or submissions, except for one. While they are
    examples of forceful advocacy, vigorous challenge was to be expected given that
    one or both of the accused had to be lying. However, the last example crossed
    the line because it suggested that because the accused were present at their
    trial, they must have tailored their evidence.

[97]

However, I am not persuaded that in the overall context of the trial as
    a whole that it made the trial unfair. The comment contained a peripheral
    reference to Mr. Figueroa. No objection was made by defence counsel. The trial
    judge did not intervene, and was in a position to assess the impact of the
    comment on the fairness of the trial. Each appellant also vigorously accused
    the other of lying. The comments by the Crown would have had little impact in
    these circumstances.

(5)

Included offences and other arguments

[98]

Mr. Loayza-Penaloza does not pursue the other arguments advanced in his
    factum, such as the argument that the trial judge erred in failing to leave
    break and enter to the jury as a lesser included offence in murder. He also
    concedes that his argument about an error in the jury charge on manslaughter
    need not be addressed if he is unsuccessful in his other grounds relating to
    party liability, as he has been.

F.

disposition

[99]

For these reasons, the appeals are dismissed.

Released: August 29, 2016 SEP

G.
    Pardu J.A.

I
    agree S.E. Pepall J.A.

I
    agree M. Tulloch J.A.





[1]
Unlike
R. v. Edwards
, evidence tending to establish guilt of one of the
    appellants in
R. v. Waite
did not tend to exonerate the other.


